          Case 4:18-cv-05383-JSW Document 51 Filed 08/29/19 Page 1 of 5




Richard B. Vaught (SBN 112155)
RBV LAW FIRM
14440 Big Basin Way, Suite 15
Saratoga, California 95070
Telephone: (408) 275-8523
Facsimile: (408) 288-5191

Joseph J. Zito
Richard A. Castellano
Luiz Felipe Oliveira
DNL ZITO CASTELLANO
1250 Connecticut Ave, NW, Suite 700
Washington, DC 20036
202-466-3500
jzito@dnlzito.com

Attorneys for Plaintiff
DKR CONSULTING LLC



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION
 DKR CONSULTING LLC,
                                                     Case No. 4:18-cv-05383-JSW
                                 Plaintiff,
                                                     UNOPPOSED PLAINTIFF'S MOTION
             v.                                      TO WITHDRAW AS COUNSEL AND TO
                                                     STAY THE CASE
 PINTEREST, INC.,
                                 Defendant.


       Plaintiff’s counsel of record, Luiz Felipe de Oliveira and Joseph J. Zito of the law firm

DNL Zito Castellano and Richard B. Vaught of the law RBV Law Firm, pursuant to Civil Local

Civil Rule 11-5, hereby move to withdraw as counsel of record for Plaintiff DKR Consulting,

LLC in this matter. Counsel and Plaintiff are unable to move forward in a manner that would

provide Plaintiff with effective representation. Plaintiff’s counsel has discussed this matter with

Plaintiff and Plaintiff has elected to obtain alternate counsel.
           Case 4:18-cv-05383-JSW Document 51 Filed 08/29/19 Page 2 of 5




       Plaintiff further moves for the entry of a stay of the due dates in this matter for 60 days to

provide time for Plaintiff to engage new counsel.

                              CERTIFICATE OF CONFERENCE

       Plaintiff’s counsel met and conferred with counsel for Defendant on August 28, 2019,

and counsel for Defendant has indicated that Defendant's counsel does not oppose the withdrawal

of counsel for Plaintiff from the litigation. Defendants’ counsel, however, would ask the Court

to set (i) a date within 45-days by which Plaintiff shall identify substitute counsel and (ii) a

hearing date within 60-days where, should Plaintiff fail to identify substitute counsel by the date

set by the Court, Plaintiff must show cause why the Court should not dismiss the Complaint with

prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       Plaintiff agrees to the proposed 45 and 60 day deadlines set forth above.



                               SPECIFIC RELIEF REQUESTED

       (i) That the Court stay all due dates for 60 days;

       (ii) that Plaintiff be required to identify substitute counsel within 45 days;

       (iii) that current counsel be withdrawn from this action upon identification of substitute

counsel;

       (iv) that a show cause hearing be set for 60 days from the grant of this motion, to address

dismissal or resetting of the Case Management dates as appropriate.



                                          CONCLUSION

       Accordingly, it is respectfully requested that this Court grant Plaintiffs’ counsel motion to

withdraw as counsel for Plaintiff DRK Consulting, LLC and to stay the due dates in this case for
          Case 4:18-cv-05383-JSW Document 51 Filed 08/29/19 Page 3 of 5




sixty (60) days and to set a 45 day deadline for identification of substitute Plaintiff’s counsel and

to set a show cause hearing in 60 days if substitute counsel is not identified.




Dated: August 29, 2019                         Respectfully submitted,



                                               /s/ Joseph J. Zito
                                               Joseph J. Zito
                                               Luiz Felipe de Oliveira
                                               DNL Zito Castellano
                                               1250 Connecticut Ave., suite 700
                                               Washington, D.C., 20036
                                               Telephone: 202-466-3500
                                               loliveira@dnlzito.com
             Case 4:18-cv-05383-JSW Document 51 Filed 08/29/19 Page 4 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION
 DKR CONSULTING LLC,
                                                 Case No. 4:18-cv-05383-JSW
                                 Plaintiff,
                                                 [PROPOSED] ORDER GRANTING
               v.                                PLAINTIFF'S MOTION TO
                                                 WITHDRAW AS COUNSEL AND TO
 PINTEREST, INC.,                                STAY THE CASE
                                 Defendant.

         For good cause shown, IT IS HEREBY ORDERED that Plaintiff’s Motion to Withdraw

as Counsel is GRANTED, effective upon the entry of appearance by substitute counsel for

Plaintiff.

        IT IS FURTHER ORDERED that this case be stayed for forty five (45) days to allow

Plaintiff to identify substitute counsel.

        IT IS FURTHER ORDERED that a hearing to show cause is set for _________, 2019, to

address dismissal or rescheduling of the case management dates as appropriate.



DATE: August ____, 2019                            SO ORDERED
San Francisco, California
                                                   ___________________
                                                   Jeffrey Steven White
                                                   United States District Judge
         Case 4:18-cv-05383-JSW Document 51 Filed 08/29/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing documents was served electronically on all counsel of
record by operation of the Court’s electronic filing system, and on DKR Consulting, LLC by e-
mail to Plaintiff’s principal David K. Robb’s e-mail address.


       DATED: August 29, 2019                Respectfully submitted,

                                             /s/ Joseph J. Zito
                                             Joseph J. Zito
                                             Luiz Felipe de Oliveira
                                             DNL Zito Castellano
                                             1250 Connecticut Ave., suite 700
                                             Washington, D.C., 20036
                                             Telephone: 202-466-3500
                                             jzito@dnlzito.com
                                             loliveira@dnlzito.com
                                             Attorney for Plaintiffs
                                             DKR Consulting, LLC
